Exhibit 10.10 Compromise Agreement and Mutual Release

COMPROMISE AGREEMENT AND MUTUAL RELEASE

 

This Compromise Agreement and Mutual Release (the “Agreement”) is made on March
4, 2014 (the “Effective Date”), by and among the undersigned parties, in
consideration of the promises made herein, as follows.

 

1. Nature and Effect of Agreement. This agreement consists of a compromise and
settlement by each party of that party's claims against the other party and a
release given by each party relinquishing all claims against the other party. By
executing this agreement, each of the parties intends to and does hereby
extinguish the obligations heretofore existing between them up to and including
the Effective Date of this Agreement. This agreement is not, and shall not be
treated as, an admission of liability by any party for any purpose.

 

2. Nature and Status of Disputes. This Agreement is intended to compromise and
settle each of the following disputes. It is a condition precedent to the
enforcement of this Agreement, that each of the listed disputes (a. – e.) are
resolved through the execution and delivery of (i) additional written
agreements, (ii) funds, and (iii) securities (the “RELATED REQUIREMENTS”).

 

a. “PRHL-MANAHAN LITIGATION” means the dispute and litigation between Premier
Holding Corp., a Nevada corporation, (“PRHL”) and Brian Manahan, an individual
(“MANAHAN”) that relates to ownership of 500,000 shares of PRHL common stock.
Exhibit A to this Agreement contains the RELATED REQUIREMENTS for the
PRHL-MANAHAN LITIGATION.

 

b. “PURCHASE OF TPC” means the dispute related to the purchase of The Power
Company, LLC by PRHL among PRHL, WePower LLC, WePower Energy Corp., Randall
Letcavage (“LETCAVAGE”), and Marvin Winkler (“WINKLER”). Exhibit B to this
Agreement contains the RELATED REQUIREMENTS for the PURCHASE OF TPC.

 

c. “WEINFURTER INVESTMENT” means the dispute related to the $100,000 purchase of
membership interests in Winkler Digital, LLC by Jeffrey Weinfurter
(“WEINFURTER”). Exhibit C to this Agreement contains the RELATED REQUIREMENTS
for the WEINFURTER INVESTMENT.

 

d. “GLADSTONE INVESTMENT” means the dispute related to the $204,000 purchase of
membership interests in Liquipel Worldwide Licensing LLC by Patricia Gladstone
(“GLADSTONE”). Exhibit D to this Agreement contains the RELATED REQUIREMENTS for
the GLADSTONE INVESTMENT.

 

e. “EHRLICH INVESTMENT” means the dispute related to the $25,000 purchase of
membership interests in Liquipel Worldwide Licensing LLC by Paul Ehrlich CPA
Defined Benefit Plan (“EHRLICH”). Exhibit E to this Agreement contains the
RELATED REQUIREMENTS for the EHRLICH INVESTMENT.

 

1

 

 

3. Mutual Compromise Agreement. Each party, in consideration of the promises and
concessions made by the other, hereby compromises and settles any and all past,
present, or future claims, demands, obligations, or causes of action, whether
based on tort, contract, or other theories of recovery, that the party now has
or may hereafter have against the other party and the other party's predecessors
and successors in interest, heirs, and assigns, arising from the subject matters
described in Paragraph 2.

 

4. Mutual General Release. Each of the parties, on behalf of such party and such
parties descendants, ancestors, dependents, heirs, executors, administrators,
and assigns, hereby fully releases and discharges the other party and that
party's descendants, ancestors, dependents, heirs, executors, administrators,
and assigns, from all rights, claims, and actions that each party now has
against the other party. Notwithstanding the foregoing Release, the parties do
not intend to release the parties’ of their respective obligations under this
Agreement.

 

5. Unknown Claims.

 

a. Each party acknowledges and agrees that the release applies to all claims for
injuries, damages, or losses (whether those injuries, damages, or losses are
known or unknown, foreseen or unforeseen, patent or latent), that such party may
have against any other party up to and including the Effective Date. Each party
waives application of Civil Code Section 1542.

 

b. Each party certifies reading and understanding the following provisions of
Civil Code Section 1542:

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

c. Each party understands and acknowledges that in consequence of this waiver of
Civil Code Section 1542, even if a party should eventually suffer additional
damages arising out of the disputes identified in Paragraph 2, such party will
not be able to make any claim for those damages. Furthermore, each party
acknowledges that such party consciously intends these consequences even as to
claims for damages that may exist as of the date of this release but that such
party does not know exist, and that, if known, would materially affect such
party’s decision to execute this release, regardless of whether such party’s
lack of knowledge is the result of ignorance, oversight, error, negligence, or
any other cause.

 

6. Advice of Attorney. Each party warrants and represents that in executing this
agreement, the party has relied on legal advice from the attorney of such
party’s choice; that the terms of this agreement have been read and its
consequences (including risks, complications, and costs) have been completely
explained; and that such party fully understands the terms of this agreement.
Each party further acknowledges and represents that, in executing this release,
such has not relied on any inducements, promises, or representations made by the
other party or any person representing or serving the other party.

2

 

 

 

7. Conditions of Execution. Each party acknowledges and warrants that execution
of this release is free and voluntary.

 

8. Execution of Other Documents. Each party to this agreement shall bear all
attorneys' fees and costs arising from that party's own counsel in connection
with this agreement, and the matters referred to herein, and all related
matters. This paragraph shall be applicable to this entire agreement.

 

9. Governing Law. This agreement is entered into, and shall be construed and
interpreted, in accordance with the laws of the State of California.

 

10. Facsimile Counterparts. A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more parties hereto and such executed copy
may be delivered by facsimile of similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.

 

11. DISCLOSURE OF CONFLICT, INDEMNITY AND HOLD HARMLESS. Each party acknowledges
that Richard O. Weed, Lawyer and Counselor (“WEED”), has existing relationships
with one or more parties to this Agreement and that WEED is unable to provide
independent legal advice to any party to this Agreement, that WEED has informed
each party to seek independent legal advice of such party’s own choosing before
entering this Agreement or the RELATED REQUIREMENTS, and that WEED is not acting
as counsel for any party to this Agreement and would be unable to represent any
party in any dispute related to the subject matter of this Agreement. Moreover,
each party agrees to indemnify and hold WEED harmless to the fullest extent
possible from any claims, costs, or other obligations, including the fees of
outside counsel, in defending WEED against any claim or liability under this
Agreement.

 

IN WITNESS HEREOF, each of the undersigned parties have duly executed this
Agreement to be effective as of the date set forth above.

 

PREMIER HOLDING CORP.

 

By: /s/ Randy Letcavage

Name: Randall M. Letcavage

Title: Chief Executive Officer

3

 

 

BRIAN MANAHAN

 

 

 

By: /s/ Brian Manahan

Name: Brian Manahan

 

MARVIN WINKLER

 

 

By: /s/ Marvin Winkler

Name: Marvin Winkler

 

WEPOWER LLC

 

 

 

By: /s/ Marvin Winkler

Name: Marvin Winkler

Title: Managing Member

 

JEFF WEINFURTER

 

 

 

By: /s/ Jeffrey Weinfurter

Name: Jeffrey Weinfurter

 

PATRICIA GLADSTONE

 

 

 

By: /s/ Patricia Gladstone

Name: Patricia Gladstone

 

Paul Ehrlich CPA Defined Benefit Plan (“EHRLICH”)

 

 

By: /s/ Paul Ehrlich as Trustee for the Paul Ehrlich CPA Defined Benefit Plan

Name: Paul Ehrlich as Trustee for the Paul Ehrlich CPA Defined Benefit Plan

 

WEPOWER ENERGY CORP.

 

 

By: _______________________

Name: Sam Winkler

Title: President

 

WINK DIGITAL, LLC

 

 

 

By: /s/ Marvin Winkler

Name: Marvin Winkler

Title: Managing Member

 

Liquipel Worldwide Licensing LLC

 

 

By: /s/ Brian Manahan

Name: Brian Manahan

Title: Secretary

 

 

 

 

4

 

 

EXHIBIT A

RELATED REQUIREMENTS FOR THE PRHL-MANAHAN LITIGATION

 

1. PRHL agrees to pay MANAHAN the sum of $35,000, payable as follows: $5,000
immediately upon execution of this agreement. If said payment is not made, this
agreement as to the MANAHAN LAWSUIT becomes null and void. A $30,000 promissory
note will also be given in favor of MANAHAN by PRHL and guaranteed by Randy
Letcavage payable in equal monthly installments of $2,500 per month on or before
the 25th calendar day of each month commencing February 25, 2014.

 

2. Marvin Winkler or WEPOWER ENERGY CORP. will transfer $15,000 of PRHL common
stock (83,334 shares valued at $.18 per share) to MANAHAN.

 

3. MANAHAN agrees to sell no more than 30,000 shares of PRHL per month during
the period ending June 30, 2014. Further LETCAVAGE and/or PRHL and/or its
successor agrees to take all actions necessary to ensure that the stock is free
to trade without restrictions except as set forth in this paragraph.

4. MANAHAN agrees to dismiss the Complaint filed against Letcavage and PRHL upon
final payment as described in paragraph 1 to Exhibit A. The parties further
agree, pursuant to Code of Civil Procedure Section 664.6, that the Orange County
Superior Court shall retain jurisdiction to enforce the terms of this Agreement
and/or modify it to facilitate the intent of the Agreement, subsequent to the
dismissal of the Complaint upon noticed motion of any party.

5. Nothing in this Agreement shall release the transfer agent from any claims
that MANAHAN may have against him/her in connection with this matter.

 

6. MANAHAN shall provide WEED with the full legal name, taxpayer identification
number, mailing address, telephone number and email address for delivery of the
shares of PRHL common stock.

 

5

 

 

EXHIBIT B

RELATED REQUIREMENTS FOR THE PURCHASE OF TPC

 

1. WEPOWER LLC returns 5,000,000 shares of PRHL common stock to PRHL.

 

2. WEPOWER LLC delivers 2,500,000 shares of PRHL common stock to PRHL in
exchange for the $5,000,000 Promissory Note executed by Kevin Donovan as
President of WePower Eco Corp. a Delaware corporation.

 

3. PRHL executes an agreement that will pay WEPOWER LLC one (1) share of PRHL
common stock for every Four Dollars ($4.00) of top line revenue earned by PRHL
from business referrals by WEPOWER LLC in writing to PRHL.

 

 

 

 

 

 

 

 

 

 

6

 

 

EXHIBIT C

RELATED REQUIREMENTS FOR THE WEINFURTER INVESTMENT

 

1. WEPOWER ENERGY CORP. agrees to purchase WEINFURTER’S membership interest in
Wink Digital, LLC for $100,000 payable as follows: 555,556 shares of PRHL common
stock (valued at $.18 per share) provided that the shares are either (a)
registered with the SEC for immediate sale, or (b) immediately eligible for
resale without restriction under Rule 144.

 

2. WEPOWER ENERGY CORP. shall acknowledge and agree to Compromise Agreement and
Mutual Release.

 

3. WEINFURTER shall provide WEED with the full legal name, taxpayer
identification number, mailing address, telephone number and email address for
delivery of the shares of PRHL common stock.

 

 

 

 

 

 

 

 

 

 

 

7

 

 

EXHIBIT D

RELATED REQUIREMENTS FOR THE GLADSTONE INVESTMENT

 

 

GLADSTONE INVESTMENT” means the dispute related to the $204,000 purchase of
membership interests in Liquipel Worldwide Licensing LLC by Patricia Gladstone
(“GLADSTONE”).

 

1. WEPOWER ENERGY CORP. agrees to purchase GLADSTONE’S membership interest in
Liquipel Worldwide Licensing LLC for $204,000 payable as follows: 1,360,000
shares of PRHL common stock (valued at $.15 per share) provided that the shares
are either (a) registered with the SEC for immediate sale, or (b) immediately
eligible for resale without restriction under Rule 144.

 

2. WEPOWER ENERGY CORP. shall acknowledge and agree to Compromise Agreement and
Mutual Release.

 

3. GLADSTONE shall provide WEED with the full legal name, taxpayer
identification number, mailing address, telephone number and email address for
delivery of the shares of PRHL common stock.

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

EXHIBIT E

RELATED REQUIREMENTS FOR THE EHRLICH INVESTMENT

 

“EHRLICH INVESTMENT” means the dispute related to the $25,000 purchase of
membership interests in Liquipel Worldwide Licensing LLC by Paul Ehrlich CPA
Defined Benefit Plan (“EHRLICH”).

 

1. WEPOWER ENERGY CORP. agrees to purchase EHRLICH’S membership interest in
Liquipel Worldwide Licensing LLC for $25,000 payable as follows: 138,889 shares
of PRHL common stock (valued at $.18 per share) provided that the shares are
either (a) registered with the SEC for immediate sale, or (b) immediately
eligible for resale without restriction under Rule 144.

 

2. WEPOWER ENERGY CORP. shall acknowledge and agree to Compromise Agreement and
Mutual Release.

 

3. EHRLICH shall provide WEED with the full legal name, taxpayer identification
number, mailing address, telephone number and email address for delivery of the
shares of PRHL common stock.

 

 

 

 

 

 

 

 

 



9

 

